Dubey v Zour (2020 NY Slip Op 07992)





Dubey v Zour


2020 NY Slip Op 07992


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ. (Filed Dec. 23, 2020.) 


MOTION NO. (815/20) CA 19-02189.

[*1]GEOFFREY DUBEY, PLAINTIFF-APPELLANT, 
vRONEN ZOUR AND ROC CITY PARTNERS, LLC, DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.